Citation Nr: 0522959	
Decision Date: 08/22/05    Archive Date: 09/09/05

DOCKET NO.  96-37 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for keloid scars of the chest and right thigh.      

2.  Entitlement to an initial rating in excess of 10 percent 
for left shoulder bursitis.  

3.  Entitlement to an initial rating in excess of 10 percent 
for a left knee disability.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel


INTRODUCTION

The appellant had active military service from July 1977 to 
February 1981, and from December 1981 to September 1989.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 1991 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Washington, DC.                  

This case was remanded by the Board in March 1999 and August 
2003.   

The issues of entitlement to an initial rating in excess of 
10 percent for left shoulder bursitis, and entitlement to an 
initial rating in excess of 10 percent for a left knee 
disability, will be discussed in the remand portion of this 
decision; these issues are remanded to the RO via the Appeals 
Management Center in Washington D.C. 

In August 1990, the appellant filed a claim for entitlement 
to service connection for the residuals of "burns."  By a 
rating decision dated in May 1991, the RO noted that the 
appellant's service medical records were negative for any 
indication of any condition causing burn scars of the chest, 
although the records showed that in September 1980, the 
appellant was seen for follow up on 2nd and 3rd degree burns, 
the area(s) was unspecified.  However, the RO noted that the 
appellant's reenlistment examination, dated in November 1981, 
showed burn scars on the right thigh, right shoulder, and 
right back.  According to the RO, the appellant's October 
1990 VA examination showed the presence of keloid scars of 
the chest and right thigh.  Thus, the RO granted service 
connection for keloid scars of the chest and right thigh.  
However, a decision as to the issues of entitlement to 
service connection for keloid scars of the right shoulder and 
right back was not promulgated by the May 1991 rating action.  
Additionally, the June 1991 notice to the appellant of the 
May 1991 rating decision did not indicate a decision with 
regard to his claims for service connection for keloid scars 
of the right shoulder and right back.  Accordingly, these 
issues have not been developed for appellate consideration 
and are referred to the RO for appropriate disposition.  

By the August 2003 remand decision, the Board noted that in a 
statement dated in May 2002, the appellant raised the issue 
of entitlement to annual clothing allowance.  The Board 
indicated that that matter had not been addressed by the RO 
and referred the issue to the RO for appropriate action.  
However, there is no evidence of record showing that the RO 
subsequently adjudicated the appellant's claim for 
entitlement to annual clothing allowance.  Thus, this issue 
is once again referred to the RO for appropriate action.  

In the appellant's February 2005 VA examination, the 
examining physician raised the issue of entitlement to 
service connection for depression, secondary to the service-
connected keloid scars of the chest and right thigh.  This 
issue has not been developed for appellate consideration and 
is referred to the RO for appropriate action.  

The Board also notes that correspondence from the appellant, 
dated in May 2005, shows that at that time, the appellant 
inquired as to the status of his claim for entitlement to an 
increased rating for sinusitis.  In this regard, by a rating 
action, dated in April 2002, the RO granted the appellant's 
claim of entitlement to service connection for sinusitis.  At 
that time, the RO assigned a zero percent disability rating, 
effective from September 7, 1989, and a 10 percent disability 
rating, effective from June 23, 1992, for the appellant's 
service-connected sinusitis.  In May 2002, the appellant 
filed a notice of disagreement and indicated that he 
disagreed with the assigned evaluations for his service-
connected sinusitis.  A statement of the case was issued in 
August 2002.  There is no indication from the information of 
record that the appellant filed a substantive appeal.  
Accordingly, this issue is not before the Board for appellate 
consideration.  Nevertheless, in light of the appellant's May 
2005 correspondence, the Board finds that the appellant has 
raised the issue of entitlement to an increased rating for 
sinusitis.  Thus, this issue has also not been developed for 
appellate consideration and is referred to the RO for 
appropriate disposition.


FINDINGS OF FACT

1.  The appellant's keloid scar of the chest measures 6 by 3 
centimeters (cm.) and is elevated and markedly disfiguring.      

2.  The appellant's keloid scar of the right thigh measures 
11 by 14 cm. and is flat, somewhat hyperpigmented, and 
markedly disfiguring.       


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating of 30 
percent for the service-connected keloid scar of the chest 
have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 
38 C.F.R. § 4.118, Diagnostic Code 7806 (2002); 38 C.F.R. 
§ 4.118, Diagnostic Code 7800 (2004).

2.  The criteria for an initial disability rating of 30 
percent for the service-connected keloid scar of the right 
thigh have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 
2002); 38 C.F.R. § 4.118, Diagnostic Code 7806 (2002); 
38 C.F.R. § 4.118, Diagnostic Code 7800 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2004).  VCAA includes an 
enhanced duty on the part of VA to notify a claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits and which evidence, if any, the claimant is 
expected to obtain and submit, and which evidence will be 
retrieved by VA.  See 38 U.S.C.A. § 5103(a), (b); see also 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

Duty to Notify

In August 1990, the appellant filed a claim of entitlement to 
service connection for the residuals of "burns."  By a May 
1991 rating action, the RO granted the appellant's claim for 
service connection for keloid scars of the chest and right 
thigh, and assigned a 10 percent disability rating, effective 
from September 7, 1989.  The appellant disagreed with the 
evaluation and initiated an appeal.  

It has been determined by VA's Office of the General Counsel 
that, when a claim is granted and the veteran submits a 
notice of disagreement as to a "downstream element" of such 
claim, such as the rating percentage, notice under the 
provisions of 38 U.S.C.A. § 5103(a) is not required as to the 
secondary claim raised in the notice of disagreement.  See 
VAOPGCPREC 8-03; 69 Fed. Reg. 25180 (2004).  Instead, it was 
concluded that the RO's only obligation under such 
circumstances is to develop or review the claim and, if the 
disagreement remains unresolved, to issue a statement of the 
case.  Id.  Such was done in the present case.  Thus, it is 
not necessary to scrutinize the quality of notice afforded 
the appellant, as notice was not required for the issue of 
entitlement to an initial evaluation in excess of 10 percent 
for keloid scars of the chest and right thigh.     

Duty to Assist

The VCAA also provides that VA will make reasonable efforts 
to help the veteran obtain evidence necessary to substantiate 
a claim, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  VA's duty 
includes making efforts to obtain his service medical 
records, if relevant to the claim; other relevant records 
pertaining to service; VA medical records; and any other 
relevant records held by any other source.  The veteran is 
also required to provide the information necessary to obtain 
this evidence, including authorizations for the release of 
medical records.  In a claim for disability compensation, VA 
will provide a medical examination which includes a review of 
the evidence of record if VA determines it is necessary to 
decide the claim.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 
3.159.

In regard to the issue on appeal, there is no indication that 
there is additional evidence that has not been obtained and 
that would be pertinent to the present claim.  The 
appellant's VA post service clinical records are associated 
with the claims file.  In addition, the appellant underwent 
VA examinations for his keloid scars of the chest and right 
thigh in October 1990, October 1995, and February 2005.  
Therefore, based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the appellant in developing 
the facts pertinent to his claim.  Accordingly, the appellant 
will not be prejudiced as a result of the Board proceeding to 
the merits of the claim.  See Bernard v. Brown, 4 Vet. App. 
384, 392-94 (1993); see also Mayfield v. Nicholson, No. 02-
1077 (U.S. Vet.App. April 14, 2005).       

II.  Factual Background

In October 1990, the appellant underwent a VA examination.  
At that time, the examining physician noted that according to 
the appellant, while he was in the military, he sustained 
burns to his chest and right thigh and subsequently developed 
scars which were painful.  Upon physical examination, the 
appellant had a keloid scar in the center of his chest which 
measured 3.4 by 1.2 cm., and was tender.  The appellant also 
had a hypertrophic thickening on a large mottled 
hyperpigmented patch on the right thigh which measured 5 by 3 
cm., which was not painful.  The examiner also noted that the 
appellant had keloid scars measuring 1.9 by 1.0 cm. and 1.2 
by 1.0 cm; however, it is unclear as to where those scars 
were located on the appellant's body.  The diagnosis was 
keloid scars secondary to burn.   

By a May 1991 rating action, the RO granted the appellant's 
claim of entitlement to service connection for keloid scars 
of the chest and right thigh.  At that time, the RO assigned 
a 10 percent disability rating under Diagnostic Code 7804, 
effective from September 7, 1989, for the appellant's 
service-connected keloid scars of the chest and right thigh.  

In June 1994, the RO received VA Medical Center (VAMC) 
outpatient treatment records, from March 1991 to June 1994.  
The records show intermittent treatment for the appellant's 
service-connected keloid scars of the chest and right thigh.  
According to the records, the appellant received steroid 
injections for his keloids.  

A VA examination was conducted in October 1995.  At that 
time, the appellant stated that in 1981, he suffered a steam 
burn aboard ship to the right thigh and the right side of his 
body.  According to the appellant, he was treated with 
"white cream," and the "burn healed naturally."  However, 
the burn healed with some keloid formation.  The appellant 
noted that the keloids were treated with "steroid 
injections."  He reported that he also had Cordran tape and 
Proscoran cream.  The appellant stated that at present, the 
keloids were "itchy [and] a little red."  Upon physical 
examination, the examining physician noted that the appellant 
had three areas of scarring: right anterior thigh, left 
anterior chest, and right shoulder.  In regard to the scar of 
the right anterior thigh, the scar measured approximately 4 
by 4 inches and there was some superficial keloid formation 
there.  The scar was nontender and soft.  In regard to the 
scar of the left anterior chest, the appellant had a 
horizontal, approximately 21/2 by 3 inch area of scarring and 
keloid formation.  The keloid was tender to palpation.  The 
diagnosis was status post past history of steam burn of the 
right thigh, left chest, and right chest and shoulder; keloid 
formation as noted.  Color photographs of the appellant's 
scars were associated with the examination report.    

In January 1999, a hearing was held before the Board in 
Washington, D.C.  At that time, the appellant testified that 
his keloid scar of the chest was painful and tender.  The 
appellant indicated that he developed boils in that 
particular scar, and that it would take two to three months 
for the boil to heal.  

Color photographs of the appellant's scars were taken by VA 
in September 1999.  

In April 2002, the RO received VAMC outpatient treatment 
records, from June 1995 to March 2002.  The records show that 
in December 2000, the appellant presented himself with a 
painful keloid scar of the chest.  The appellant noted that 
approximately 18 months ago, he was receiving steroid 
injections within the keloid which seemed to help.  However, 
the appellant stated that because of his work schedule, he 
was unable to continue treatment.  Physical examination of 
the chest showed a centrally located keloid which was 
nontender on palpation.  The assessment was chest keloid.  
According to the records, in December 2001, the appellant 
underwent a follow-up examination for his keloid scars.  At 
that time, he indicated that he had had no improvement with 
his keloids and that he experienced severe pain with the 
keloid on his chest.  The physical examination showed that 
the appellant had a large keloid on his chest, a scarred area 
on the shoulder, and a keloid on his right thigh.  The 
impression was keloid, not well controlled.  The records also 
reflect that in March 2002, it was reported that upon 
physical examination of the appellant's chest, there was 
hyperpigmented, hypertrophic, scarred plaque, with "crab-
like" projections.  The assessment was keloids.      

In March 2003, a hearing was held before the Board in 
Washington, D.C.  At that time, the appellant testified that 
his keloid scar of the chest itched and was painful all of 
the time.  The appellant stated that he had been given 
various topical ointments to dull the pain and reduce the 
size of the scar, but they did not work.  He indicated that 
he worked as a security supervisor and that he had to be 
careful about the equipment he wore because some equipment 
went directly across the scar, which would aggravate the 
scar.  According to the appellant, he constantly scratched 
the scar because it itched.  The appellant noted that the 
keloid scar on his right thigh was also painful.  He reported 
that clothing rubbed on the scar, which aggravated the scar.  
The appellant indicated that he put ointment on the scar 
approximately four times a day, which stained his uniform and 
regular clothes.     

In August 2003, the appellant submitted employment records 
from his employer.  The records show that he was issued a 
leave warning in May 1992 and was placed on leave restriction 
in March 1996, due to frequent use of unscheduled leave.  The 
records also include numerous reports of absence, from August 
1992 to March 2003, which provide the reasons for the 
appellant's missed time from work.  The cause for the 
appellant's absences was primarily shown as "sick," and 
there are no reports specifically showing that the appellant 
missed work due to his service-connected keloid scars of the 
chest and right thigh.  

In April 2004, the RO received VAMC outpatient treatment 
records, from November 2003 to March 2004.  The records show 
that in June 2002, the appellant underwent a follow-up 
examination for his keloid scar of the chest.  At that time, 
the appellant stated that although he used creams to treat 
his keloid, he did not use the creams as often as directed 
due to job constraints.  The physical examination of the 
appellant's chest showed, "firm, skin colored exophytic 
plaque."  The appellant was directed to continue current 
cream therapy.  

In February 2005, the appellant underwent a VA examination.  
At that time, he stated that while he was in the military, he 
worked as a photographer in a laboratory and some strong 
chemicals spilled on his body, resulting in burns over the 
right mid chest, right shoulder, and right thigh.  According 
to the examining physician, the appellant developed a bad 
keloid over the right anterior chest and had received various 
treatments, such as freezing, Cordran tape, and injections.  
The appellant noted that he worked as a security guard at the 
Smithsonian Institution.  Upon physical examination of the 
keloids, there was a raised keloid scar, which was elevated 
and disfiguring over the mid chest that measured 6 by 3 cm.  
The scar was non-tender to palpation.  There was also a scar 
over the right upper anterior thigh which measured 11 by 14 
cm.  The scar was flat, circular, and somewhat 
hyperpigmented, and was non-tender.  The examiner also 
provided information regarding a scar of the right shoulder.  
According to the examiner, these scars were third degree 
burns and serious injuries.  The impression was keloids, 
markedly disfiguring, especially over the right anterior 
chest.  The examiner noted that the percentage of the body 
which would be covered with those conditions would be 
approximately 15 to 20 percent.  

III.  Analysis

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § Part 4 
(2004).  Pertinent regulations do not require that all cases 
show all findings specified by the VA's Schedule for Rating 
Disabilities, but that findings sufficient to identify the 
disease and the resulting disability and above all, 
coordination of rating with impairment of function will be 
expected in all cases.  38 C.F.R. § 4.21 (2004).

As previously stated, by a May 1991 rating action, the RO 
granted the appellant's claim of entitlement to service 
connection for keloid scars of the chest and right thigh.  At 
that time, the RO assigned a 10 percent disability rating 
under Diagnostic Code 7804, effective from September 7, 1989, 
for the appellant's service-connected keloid scars of the 
chest and right thigh.  In this regard, as the appellant has 
taken issue with the initial rating assigned following the 
grant of service connection, separate ratings may be assigned 
for separate periods of time based on the facts found--a 
practice known as "staged" ratings.  See Fenderson v. West, 
12 Vet. App. 119, 126-27 (1999).  Thus, the Board must 
evaluate the relevant evidence since September 7, 1989.   

As previously stated, the RO has assigned a 10 percent 
disability rating under Diagnostic Code 7804 for the 
appellant's service-connected keloid scars of the chest and 
right thigh.  In this regard, by regulatory amendment 
effective August 30, 2002, substantive changes were made to 
the schedular criteria for evaluating the skin.  Compare 38 
C.F.R. § 4.118 (2002), with 38 C.F.R. § 4.118 (2004).  As the 
appellant's appeal was pending at the time the applicable 
regulations were amended, the appellant is entitled to 
consideration under the old criteria, and under the new 
regulations.  However, as the amended regulations expressly 
provide an effective date and do not allow for retroactive 
application, the appellant is not entitled to consideration 
of the amended regulations prior to the established effective 
date.  38 U.S.C.A. § 5110(g)(West 2002) (where compensation 
is awarded pursuant to any Act or administrative issue, the 
effective date of such award or increase shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the effective date of the Act or administrative issue); 
see also Green v. Brown, 10 Vet. App. 111, 116-119 (1997).

The appellant was provided with notice of the change in the 
rating criteria in a May 2005 supplemental statement of the 
case, and was given the opportunity to provide additional 
evidence or argument on the issue on appeal.  The evidence of 
record is negative for a response from the appellant.  
Therefore, in light of the above, the Board finds that there 
is no prejudice to the appellant in the Board's adjudication 
of the claim under both sets of criteria.  See Bernard, 4 
Vet. App. at 384, 392-94.

Under the former criteria of Diagnostic Code 7804, a 10 
percent evaluation was warranted for superficial scars that 
were tender and painful on objective demonstration.  38 
C.F.R. § 4.118, Diagnostic Code 7804 (2002).  In addition, 
the appellant's service-connected keloid scars of the chest 
and right thigh may also be rated under Diagnostic Code 7803.  
Under the former criteria of Diagnostic Code 7803, a 10 
percent evaluation was warranted for scars that were poorly 
nourished with repeated ulceration.  38 C.F.R. § 4.118, 
Diagnostic Code 7803 (2002).  The 10 percent evaluations were 
the highest evaluations available under the above rating 
codes.  

Given that the examiner from the appellant's February 2005 VA 
examination characterized the appellant's service-connected 
keloid scars of the chest and right thigh as third degree 
burns, the appellant's service-connected scars may also be 
rated under 38 C.F.R. § 4.118, Diagnostic Code 7801.  Under 
the former criteria of Diagnostic Code 7801, third degree 
burn scars are rated 10 percent for an area or areas 
exceeding 6 square inches (38.7 cm.2), 20 percent for an area 
or areas exceeding 12 square inches (77.4 cm.2), 30 percent 
for an area or areas exceeding one-half square foot (0.05 
m.2), and 40 percent for an area or areas exceeding one 
square foot (0.1m.2).  Note (1) provides that actual third 
degree residual involvement is required to the extent shown 
under 7801.  Note (2) provides that rating for widely 
separated areas, as on two or more extremities or an anterior 
and posterior surfaces of extremities or trunk, will be 
separately rated and combined.  38 C.F.R. § 4.118, Diagnostic 
Code 7801 (2002).  

The appellant's keloid scars of the chest and right thigh may 
also be rated by analogy under 38 C.F.R. § 4.118, Diagnostic 
Codes 7800 and 7806.  

Disfiguring scars of the head face and neck are rated under 
the criteria of Diagnostic Code 7800.  Under the former 
criteria of Diagnostic Code 7800, a scar resulting in slight 
disfigurement warrants a noncompensable rating and a 
moderately disfiguring scar warrants a 10 percent rating.  A 
30 percent disability rating is warranted for severe 
disfigurement, especially if producing a marked and unsightly 
deformity of eyelids, lips, or auricles.  A 50 percent rating 
is warranted for complete or exceptionally repugnant 
deformity of one side of the face or marked or repugnant 
bilateral disfigurement.  If in addition to tissue loss and 
cicatrization there is marked discoloration, color contrast, 
or the like, the 50 percent rating under Code 7800 may be 
increased to 80 percent, the 30 percent to 50 percent, and 
the 10 percent to 30 percent.  38 C.F.R. § 4.118, Diagnostic 
Code 7800 (2002).

Under the former criteria for Diagnostic Code 7806 for 
eczema, a 10 percent evaluation is warranted for exfoliation, 
exudation or itching, if involving an exposed surface or 
extensive area.  A 30 percent evaluation is warranted for 
constant exudation or itching, extensive lesions, or marked 
disfigurement.  A 50 percent evaluation requires ulceration 
or extensive exfoliation or crusting and systemic or nervous 
manifestations or exceptionally repugnant disfigurement.  38 
C.F.R. § 4.118, Diagnostic Code 7806 (2002).

Under the revised criteria for Diagnostic Code 7804, 
superficial scars, painful on examination, warrant a 10 
percent disability rating.  A superficial scar is not one 
associated with underlying soft tissue damage.  38 C.F.R. § 
4.118, Diagnostic Code 7804 (2004).

Under the revised criteria for Diagnostic Code 7803, 
superficial, unstable scars warrant a 10 percent evaluation.  
An unstable scar is one where, for any reason, there is 
frequent loss of skin over the scar.  38 C.F.R. § 4.118, 
Diagnostic Code 7803 (2004).  The 10 percent evaluations are 
the highest evaluations available under the above rating 
codes.

Effective August 30, 2002, scars, other than head, face, or 
neck scars, that are deep or cause limited motion, are rated 
under Diagnostic Code 7801.  Where there is evidence of such 
a scar area or areas exceeding 6 square inches (39 sq. cm.), 
a 10 percent evaluation will be assigned.  A 20 percent 
evaluation is warranted where there is evidence of a scar 
area or areas exceeding 12 square inches (77 sq. cm.).  A 30 
percent evaluation is warranted where there is evidence of a 
scar area or areas exceeding 72 square inches (465 sq. cm.).  
A 40 percent evaluation for area or areas exceeding 144 
square inches (929 sq. cm.) is assignable.  38 C.F.R. § 
4.118, Diagnostic Code 7801 (2004).  Scars in widely 
separated areas, as on two or more extremities or on anterior 
and posterior surfaces of extremities or trunk, will be 
separately rated and combined in accordance with 38 C.F.R. § 
4.25 (2004).  38 C.F.R. § 4.118, Diagnostic Code 7801, Note 
(1) (2004).  A deep scar is one associated with underlying 
soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7801, 
Note (2) (2004).  

Under the new Diagnostic Code 7800, for disfigurement of the 
head, face, or neck, a 10 percent rating is warranted for one 
characteristic of disfigurement.  A 30 percent rating is 
warranted for a skin condition with visible or palpable 
tissue loss and either gross distortion or asymmetry of one 
feature or paired sets of features (nose, chin, forehead, 
eyes (including eyelids), ears (auricles), cheeks, lips), or; 
with two or three characteristics of disfigurement.

A 50 percent rating is warranted for a skin condition with 
visible or palpable tissue loss and either gross distortion 
or asymmetry of two features or paired sets of features 
(nose, chin, forehead, eyes (including eyelids), ears 
(auricles), cheeks, lips), or; with four or five 
characteristics of disfigurement.  An 80 percent rating is 
warranted for a skin condition with visible or palpable 
tissue loss and either gross distortion or asymmetry of three 
or more features or paired sets of features (nose, chin, 
forehead, eyes (including eyelids), ears (auricles), cheeks, 
lips), or; with six or more characteristics of disfigurement.  
38 C.F.R. § 4.118, Diagnostic Code 7800 (2004).

Diagnostic Code 7800 also provides the following notes:

Note (1): The 8 characteristics of 
disfigurement, for purposes of evaluation 
under 38 C.F.R. § 4.118, are:

Scar 5 or more inches (13 or more 
centimeters (cm.)) in length.  
Scar at least one-quarter inch (0.6 cm.) 
wide at widest part.  
Surface contour of scar elevated or 
depressed on palpation.  
Scar adherent to underlying tissue.  
Skin hypo-or hyper-pigmented in an area 
exceeding six square inches (39 sq. cm.). 
Skin texture abnormal (irregular, 
atrophic, shiny, scaly, etc.) in an area 
exceeding six square inches (39 sq. cm.).  
Underlying soft tissue missing in an area 
exceeding six square inches (39 sq. cm.).  
Skin indurated and inflexible in an area 
exceeding six square inches (39 sq. cm.).  

Note (2): Rate tissue loss of the auricle 
under Diagnostic Code 6207 (loss of 
auricle) and anatomical loss of the eye 
under Diagnostic Code 6061 (anatomical 
loss of both eyes) or Diagnostic Code 
6063 (anatomical loss of one eye), as 
appropriate.  

Note (3): Take into consideration 
unretouched color photographs when 
evaluating under these criteria.

38 C.F.R. § 4.118, Diagnostic Code 7800 (2004).

The revised criteria for Diagnostic Code 7806 provides that a 
noncompensable evaluation will be assigned if dermatitis or 
eczema involves less than 5 percent of the entire body or 
less than 5 percent of exposed areas affected and no more 
than topical therapy was required during the past 12-month 
period.  A 10 percent evaluation will be assigned where at 
least 5 percent, but less than 20 percent of the entire body 
or at least 5 percent, but less than 20 percent of exposed 
areas are affected or intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs were 
required for a total duration of less than six weeks during 
the past 12-month period.  A 30 percent evaluation is 
assigned for 20 to 40 percent of the entire body, or 20 to 40 
percent of exposed areas affected, or systemic therapy such 
as corticosteroids or other immunosuppressive drugs required 
for a total duration of six weeks or more, but not constantly 
during the past 12-month period.  A 60 percent rating is 
assigned for dermatitis or eczema covering more than 40 
percent of the entire body or more than 40 percent of exposed 
areas affected, or; constant or near-constant systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs required during the past 12- month period.  38 C.F.R. § 
4.118, Diagnostic Code 7806 (2004).

As stated above, under both the old (third degree burn scars) 
and revised criteria (scars, other than head, face, or neck 
scars, that are deep or cause limited motion) for Diagnostic 
Code 7801, ratings for scars in widely separated areas, such 
as two or more extremities, or anterior and posterior 
surfaces of extremities or trunk, are to be separately rated 
and combined.  Accordingly, although the RO has given the 
appellant a single disability evaluation of 10 percent for 
the keloid scars of the chest and right thigh, as residuals 
of third degree burns, the Board finds that those residuals 
affect widely separated areas, requiring the application of 
separate disability evaluations, pursuant to the rating 
schedule.   

In regard to the appellant's keloid scars of the chest and 
right thigh, in reviewing the evidence in a light most 
favorable to the appellant, and to the extent that the Board 
may rate the appellant's keloid scars of the chest and right 
thigh by analogy under Diagnostic Codes 7806 and 7800, the 
Board finds that the schedular criteria for separate initial 
evaluations of 30 percent under the old criteria for 
Diagnostic Code 7806, and effective August 30, 2002, separate 
30 percent ratings under the revised criteria for Diagnostic 
Code 7800, have been met.  In the appellant's February 2005 
VA examination, the diagnosis was keloids, markedly 
disfiguring, especially over the right anterior chest.  
Although the examiner specifically noted that the appellant's 
keloid scar of the chest was disfiguring upon physical 
examination, but did not specifically note that the 
appellant's keloid scar of the right thigh was disfiguring, 
the diagnosis of markedly disfiguring keloids encompasses 
both the appellant's keloid scar of the chest and his keloid 
scar of the right thigh.  In addition, the examiner also 
stated that he had reviewed the appellant's claims file and 
found that the appellant's problems were substantiated in the 
record.  Thus, the Board finds that the previous color 
photographs of the appellant's keloid scars of the chest and 
right thigh, taken by VA in October 1995 and September 1999, 
document the appellant's markedly disfiguring keloid scars of 
the chest and right thigh.  Accordingly, the Board concludes 
that given that the medical evidence of record shows that the 
appellant's keloid scars of the chest and right thigh are 
markedly disfiguring, separate 30 percent ratings under the 
former criteria for Diagnostic Code 7806 are warranted.  

In considering the appellant's service-connected keloid scars 
of the chest and right thigh under the new rating criteria 
for Diagnostic Code 7806, however, the Board finds that the 
schedular criteria for a 30 percent evaluation under the new 
rating for Diagnostic Code 7806 have not been met.  As 
previously stated, under the new rating criteria for 
Diagnostic Code 7806, a 30 percent evaluation is assigned for 
20 to 40 percent of the entire body, or 20 to 40 percent of 
exposed areas affected, or systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for 
a total duration of six weeks or more, but not constantly 
during the past 12-month period.  In this regard, there is no 
evidence of record showing that the appellant's keloid scar 
of the chest, alone, or his keloid scar of the right thigh, 
alone, involve 20 to 40 percent of either his entire body or 
exposed areas.  Although the examiner from the appellant's 
February 2005 VA examiner stated that the percentage of the 
appellant's body which would be covered with those conditions 
would be approximately 15 to 20 percent, the examiner was 
referring to the appellant's keloid scar of the chest, his 
keloid scar of the right thigh, and his nonservice-connected 
keloid scar of the right shoulder.  In addition, although the 
evidence of record shows that the appellant has received 
steroid shots for his keloid scar of the chest, there is no 
medical evidence of record which specifically reflects that 
he has undergone systemic therapy such as corticosteroids or 
other immunosuppressive drugs for a total duration of six 
weeks or more in the past year or during any one-year period 
for either his keloid scar of the chest or his keloid scar of 
the right thigh.  

In the appellant's February 2005 VA examination, the examiner 
noted that the appellant's keloid scar of the chest was 
raised, elevated, and disfiguring, and measured 6 by 3 cm.  
In addition, the examiner also reported that the appellant's 
keloid scar of the right thigh was flat, circular, and 
somewhat hyperpigmented, and measured 11 by 14 cm.  Thus, 
although it is the Board's determination that the schedular 
criteria for a 30 percent evaluation under the new rating for 
Diagnostic Code 7806 have not been met for either the 
appellant's keloid scar of the chest, or his keloid scar of 
the right thigh, nevertheless, the Board finds that the 
appellant's keloid scars of the chest and right thigh are 
separately productive of at least two of the characteristics 
of disfigurement listed under the revised criteria for 
Diagnostic Code 7800: (1) chest scar - scar at least one-
quarter inch (0.6 cm.) wide at widest part, and surface 
contour of scar elevated, (2) right thigh scar - scar at 
least one-quarter inch (0.6 cm.) wide at widest part, and 
skin hyper-pigmented in an area exceeding six square inches 
(39 sq. cm.).  Therefore, effective August 30, 2002, separate 
30 percent ratings under the revised criteria for Diagnostic 
Code 7800, have been met for the appellant's keloid scar of 
the chest and his keloid scar of the right thigh.  
Accordingly, the Board finds that, with resolution of 
reasonable doubt in the appellant's favor, a 30 percent 
rating is warranted since the award of service connection for 
the appellant's keloid scar of the chest, and a separate 30 
percent rating is also warranted since the award of service 
connection for the appellant's keloid scar of the right 
thigh.  

Further, it is important to note that this same evidence does 
not demonstrate that separate ratings in excess of 30 percent 
are in order for the appellant's keloid scars of the chest 
and right thigh.  A 10 percent rating is the maximum rating 
assignable under both the old and new criteria in Diagnostic 
Codes 7803 and 7804.  In addition, there is no objective 
evidence of ulceration or extensive exfoliation or crusting 
and systemic or nervous manifestations or exceptionally 
repugnant disfigurement for a 50 percent rating under the 
former criteria for Diagnostic Code 7806.  Although there is 
medical evidence of record showing that the appellant's 
keloid scars of the chest and right thigh are markedly 
disfiguring, there is no medical evidence showing that the 
disfigurement is exceptionally repugnant.  Thus, the Board 
concludes that initial ratings in excess of 30 percent for 
the keloid scars of the chest and right thigh are not 
warranted under the old criteria for Diagnostic Code 7806.  

Furthermore, the Board finds that the appellant does not meet 
the criteria for 50 percent ratings under the old Diagnostic 
Code 7800.  In this regard, although the diagnosis from the 
appellant's February 2005 VA examination was keloids, 
markedly disfiguring, there is no medical evidence of record 
showing that either the keloid scar of the chest or the 
keloid scar of the right thigh is a complete or exceptionally 
repugnant deformity, or marked or repugnant bilateral 
disfigurement, as would be required for the next higher 
rating of 50 percent under the old Diagnostic Code 7800.  
Moreover, there is no medical evidence of record indicating 
that either the keloid scar of the chest or the keloid scar 
of the right thigh involves an area or areas exceeding one 
square foot (0.1m.2).  Therefore, the Board finds that the 
appellant does not meet the criteria for 40 percent ratings 
under the old Diagnostic Code 7801.    

In regard to the new rating criteria, the Board finds that 
the appellant does not meet the criteria for separate 50 
percent ratings under the new Diagnostic Code 7800.  There is 
no medical evidence showing that either the appellant's 
keloid scar of the chest or his keloid scar of the right 
thigh is productive of visible or palpable tissue loss and 
either gross distortion or asymmetry of two features or 
paired sets of features, or with four or five characteristics 
of disfigurement listed under that diagnostic code.  
Moreover, the Board further notes that there is no medical 
evidence showing that either the appellant's keloid scar of 
the chest or his keloid scar of the right thigh involves an 
area or areas exceeding 144 square inches (929 square cm.) 
for a 40 percent rating under the new rating criteria for 
Diagnostic Code 7801.  For these reasons, the Board finds 
that the symptoms of the appellant's keloid scar of the chest 
are best represented by the criteria for a 30 percent rating 
since the award of service connection, but no more.  
Moreover, the Board also finds that the symptoms of the 
appellant's keloid scar of the right thigh are best 
represented by the criteria for a 30 percent rating since the 
award of service connection, but no more.  

Finally, pursuant to 38 C.F.R. § 3.321(b)(1) (2004), an 
extraschedular rating is in order when there exists such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards.  Given the nature of the appellant's service-
connected keloid scars of the chest and right thigh, 
interference with his employment is to be expected.  
Nevertheless, the record does not reflect frequent periods of 
hospitalization because of the service-connected 
disabilities, nor interference with employment to a degree 
greater than that contemplated by the regular schedular 
standards.  The Board recognizes that the appellant has 
indicated that the cream that he uses for his service-
connected scars stains his work uniform.  However, the 
schedular rating criteria are designed to take such factors 
into account.  In addition, although the appellant has 
submitted employment records from his employer, to show that 
he had missed days from work due to his service-connected 
scars, upon a review of the submitted employment records, 
from August 1992 to March 2003, there are no records 
specifically showing that the appellant missed work due to 
his service-connected keloid scars of the chest and right 
thigh.  Thus, in the appellant's case, there is no indication 
that his keloid scars of the chest and right thigh are so 
unusually debilitating as to warrant a referral of his case 
for an extraschedular evaluation under 38 C.F.R. § 3.321(b).  
Accordingly, the Board concludes that the RO's action in not 
referring the case for extraschedular consideration was 
consistent with the evidentiary record.


ORDER

A 30 percent evaluation for a keloid scar of the chest is 
granted, subject to the applicable criteria governing the 
award of monetary benefits.

A 30 percent evaluation for a keloid scar of the right thigh 
is granted, subject to the applicable criteria governing the 
award of monetary benefits.



	(CONTINUED ON NEXT PAGE)


REMAND

In February 2005, the appellant underwent a VA examination.  
At that time, he stated that he was currently receiving 
treatment from a private physician and had recently had a 
magnetic resonance imaging (MRI) taken of his left shoulder.  
In addition, by correspondence from the appellant, dated in 
May 2005, the appellant stated that the evidence of record 
did not include orthopedic records from a Dr. McGee.  

In the instant case, the evidence of record is negative for 
the MRI report that the appellant referred to in his February 
2005 VA examination.  Moreover, the evidence of record is 
also negative for any private medical records from Dr. McGee.  
Inasmuch as the VA is on notice of the existence of 
additional records, these records should be obtained prior to 
any further appellate review of this case.  See Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  As additional action 
by the RO may be helpful in either obtaining such putative 
records, or documenting information that the medical records 
cannot be obtained, further development in this regard is 
warranted.  Id.; see generally Murincsak v. Derwinski, 2 Vet. 
App. 363, 371-73 (1992).

Accordingly, this case is remanded to the RO for the 
following actions:

1.  The RO should specifically request 
that the appellant identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
his service-connected left shoulder 
bursitis and/or his service-connected 
left knee disability, in recent years.  
With any necessary authorization from the 
appellant, the RO should attempt to 
obtain copies of pertinent treatment 
records identified by the appellant in 
response to this request, which have not 
been previously secured, to specifically 
include the MRI report that the appellant 
referred to in his February 2005 VA 
examination, and the private medical 
records from Dr. McGee, the private 
physician that the appellant referred to 
by the May 2005 correspondence.  All 
attempts to secure this evidence must be 
documented in the claims file by the RO.  
If, after making reasonable efforts to 
obtain named records the RO is unable to 
secure same, the RO must notify the 
appellant and (a) identify the specific 
records the RO is unable to obtain; (b) 
briefly explain the efforts that the RO 
made to obtain those records; and (c) 
describe any further action to be taken 
by the RO with respect to the claim.  The 
appellant and his representative must 
then be given an opportunity to respond.

2.  The RO should then review and re-
adjudicate the issues on appeal.  If any 
such action does not resolve each claim 
to the appellant's satisfaction, the RO 
must provide the appellant and his 
representative a supplemental statement 
of the case and an appropriate period of 
time must be allowed for response.  
Thereafter, the case must be returned to 
this Board for appellate review.   

No action is required by the appellant until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                     
______________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


